MANFORD, Judge,
dissenting.
I must dissent.
The majority opinion concludes that the evidence in this case is insufficient to sustain the jury’s guilty verdict for violation of § 575.210, RSMo 1978, escape from confinement. I cannot agree.
Appellant was in custody for the charge of auto theft and was confined in the county jail of Carroll County. Appellant successfully secured a change of venue to Ray County. He was confined in the county jail of Ray County and escaped from that confinement on December 30, 1979. He was charged with that offense. Again, on February 28,1980, he escaped. He was charged with that offense. The charge against him was, as per the information, “while being held in confinement after arrest for escape from confinement, escaped from confinement.”
On this appeal, respondent correctly argues that the evidence shows appellant was held in confinement after the arrest for a crime, to wit, auto theft and escape from confinement.
The evidence which sustains the jury’s verdict is the felony complaint admitted to evidence coupled with the testimony of the county sheriff. There is no dispute on this appeal that appellant was in lawful confinement on February 28, 1980. The felony complaint set forth that appellant was in custody after arrest for stealing an automobile, a felony offense.
The only logical inference which can flow from the formal charges filed against appellant, coupled with the evidence on this record, is that appellant knew and was informed he was charged with a felony, to wit, theft of an auto; he escaped confinement and charged with that escape; and he again escaped and was charged with escape from confinement.
Disposition of this case should be made with passing upon the lack of merit presented on all of appellant’s points and the judgment affirmed pursuant to an order opinion under Rule 84.16(b).